DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 03/23/2021 presents argument/s with respect to the rejection of all pending claims.  Applicant's arguments with respect to all pending claims, 1-20, have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.

Objection/s to the Application, Drawings and Claims
The filing on 03/23/2021 appropriately amended the title; hence the objection/s to the title made in the last office action are withdrawn.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 1-8, 10-12, 15-17 and 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Motoya (US 20150226389 A1) in view of Freeman (US 20050045702 A1).
Regarding claims 1, 3, 5, 6, 10, 12, 15, and 19, Motoya teaches a phosphor layer (720) thermally coupled to the heat dissipation device (730), where the phosphor layer sintered on a ceramic surface ([0195], [0203], [0206], [0207], [0211], [0213], [0216], [0247]).  Motoya also teaches an optical engine comprising: a first collimated light source (100); a lens (310) disposed at a downstream of a light path of the first collimated light source; a light valve (350) disposed at a downstream of a light path of the optical engine; and a lens assembly (340) disposed at a downstream of a light path of the light valve ([0252]).
Motoya does not teach the heat dissipation device comprising a thermoelectric cooling chip having a first insulation layer; a first metal layer disposed on the first insulation layer; a semiconductor layer disposed on the first metal layer; a second metal layer disposed on the semiconductor layer; a second insulation layer disposed on the second metal layer and the phosphor layer thermally coupled to the second insulation layer.
Freeman teaches a thermoelectric cooling chip (Fig. 2-11) having a first insulation layer (20); a first metal layer (23, 24, 26) disposed on the first insulation layer (20); a semiconductor layer (12) disposed on the first metal layer (23, 24, 26); a second metal layer (22) disposed on the semiconductor layer (12); a second insulation layer (18) disposed on the second metal layer (22); wherein second insulation layer (18) has a ceramic surface ([0051]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Motoya with Freeman such that phosphor layer is sintered on the ceramic 
Regarding claims 2, 11, and 20, the combination of Motoya and Freeman consequently results in a thermoelectric cooling chip (Fig. 2-11 of Freeman) comprising the first insulation layer (20 of Freeman), the first metal layer (23, 24, 26 of Freeman), the semiconductor layer (12 of Freeman), the second metal layer (22 of Freeman), and the second insulation layer (18 of Freeman), wherein the semiconductor layer (12 of Freeman) comprises a plurality of pairs of semiconductor pillars (14 and 16; Fig. 2-11 of Freeman), each of the semiconductor pillars comprises a p-type semiconductor pillar and an n-type semiconductor pillar (Fig. 2-11, [0047] of Freeman), and the pairs of semiconductor pillars are electrically connected through the first metal layer (23, 24, 26 of Freeman) and the second metal layer (22; [0052], [0053] of Freeman). 
Regarding claims 4, 7, and 16, the combination of Motoya and Freeman consequently results in a ceramic substrate (720 of Motoya which corresponds to 5 of Freeman in Fig. 2), wherein the phosphor layer is disposed on a surface of the thermoelectric cooling chip through the ceramic substrate (720 of Motoya which corresponds to 5 of Freeman in Fig. 2), and no light-emitting element is disposed between the phosphor layer and the ceramic substrate ([0195], [0203], [0206], [0207], [0211], [0213], [0216], [0247] of Motoya; Fig. 2 of Freeman). 
	Regarding claims 8 and 17, Motoya does not explicitly teach a heat sink, 
Freeman further teaches a heat sink (30) where the thermoelectric cooling chip is disposed on the heat sink (30; Fig. 2), and the thermoelectric cooling chip is located between the phosphor layer (which corresponds to 5 of Freeman in Fig. 2) and the heat sink (30). 
.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Motoya and Freeman in further view of Furuyama (US 20200035872 A1).
Regarding claims 9 and 18, neither teaches a thickness of the phosphor layer is less than 1 mm. 
Furuyama teaches the thickness of the phosphor layer is less than 1 mm ([0038]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Motoya and Freeman with Furuyama; because it improve emission efficiency ([0038] of Furuyama).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Motoya and Freeman in further view of Chang (US 20190086779 A1).
Regarding claim 13, the combination of Motoya and Freeman consequently results in the phosphor layer is disposed at a cold side of the thermoelectric cooler (Fig. 2 of Freeman).
Neither Motoya nor Freeman teaches the power consumption rate of the first collimated light source is greater than or equal to 50 watts.
Chang teaches the power consumption rate of the first collimated light source is greater than or equal to 50 watts (Fig. 1; [0034]).

Regarding claim 14, neither Motoya nor Freeman teaches a second collimated light source and a third collimated light source respectively disposed at an upstream of the light path of the light valve, and a sum of the power of the first collimated light source, a power of the second collimated light source, and a power of the third collimated light source ranges from 200 watts to 1000 watts. 
Chang teaches a second collimated light source (122) and a third collimated light source (124) respectively disposed at an upstream of the light path of the light valve (212; [0038]), and a sum of the power of the first collimated light source, a power of the second collimated light source, and a power of the third collimated light source ranges from 200 watts to 1000 watts ([0034]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Motoya and Freeman with Chang; because it provides the desired color balance.

Response to Arguments
Applicant's arguments with respect to all pending claims have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.

Regarding claim 1, applicant/s argue,

On the other hand, Freeman teaches a thermoelectric module. Paragraph [005 1] of Freeman recites that "the substrates 18, 20 are a ceramic material". Moreover, Freeman teaches that the substrate serves as a cold face, and the object 5 is disposed thereon. 
However, according to MPEP 2143 G, there is no teaching, suggestion, or motivation in all the specifications of Motoya and Freeman that would have led one of ordinary skill to combine the ceramic phosphor 720 of Motoya and the thermoelectric module of Freeman to arrive at a phosphor layer thermally coupled to the second insulation layer of a structure including a first insulation layer, a first metal layer, a serniconductor layer, a second metal layer, and a second insulation layer in claim 1, and to arrive at a phosphor layer sintered on the ceramic surface of a thermoelectric cooling chip in claim 5.  Besides, the Office Action fails to articulate the three points in MPEP 2143 G to resolve the Graham factual inquiries. 
Examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Freeman teaches a cooling arrange to cool an object 5.  A person or ordinary skills in the art at the time of the invention would have understood that there is no limitation on what the object 5 may be.  On the other hand, Motoya teaches a phosphor layer (720) thermally coupled to the heat dissipation device (730), e.g. a heat sink.  Replacing the heat sink 730 with the cooling device of Freeman is a simple mechanical procedure that a person of ordinary skills in the arts is able to perform.  The Supreme Court has stated that "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Indeed, precedent has long held that the person having ordinary skill in the art must be regarded as skillful and ordinarily creative, not as a mere literalistic automaton. Transocean Offshore Deepwater Drilling, Inc. v. Maersk Contractors USA, Inc., 617 F.3d 1296, 1304 (Fed. Cir. 2010); In re Sovish, 769 F.2d 738, 742-43 (Fed. Cir. 1985) (skill is presumed on the part of one of ordinary skill in the art). In making an obviousness determination the Examiner's “analysis need not seek out precise teachings directed  KSR, 550 U.S. at 418.  Thus, in assessing whether a claim to a combination of prior art elements would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps.  It is reasonably concluded that there is expectation of success in the combining the phosphor device of Motoya and the cooling device of Freeman.
Furthermore, Under 35 U.S.C. §132(a), “the examiner’s discussion of the theory of invalidity (anticipation), the prior art basis for the rejection (Kalnitsky), and the identification of where each limitation of the rejected claims is shown in the prior art reference by specific column and line number was more than sufficient to meet this burden.  (See In Re Jung, 637 F.3d 1356 (Fed. Cir. 2011)).  In In Re Jung, the Federal Circuit also rejected the argument “that the articulation of a prima facie case should involve more than the notice of rejection outlined in § 132.”
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” 

Regarding claim 12, applicant/s argue,
In regard to claim 12, based on the reasons the same as those for claims 1 and 5, Motoya and Freeman cannot be combined together to arrive at a phosphor layer being disposed on one side of the insulation substrate, and a thermoelectric cooling chip disposed on another side of the insulation substrate in claim 12. Therefore, claim 12 is patentable and non-obvious over Motoya and Freeman, and should thus be allowable. 
Moreover, Motoya fails to teach "an insulation substrate disposed at a downstream of a light path of the lens, a phosphor layer being disposed on one side of the insulation substrate" (Emphasis added). Referring to FIG. 6 of Motoya, the 
Furthermore, paragraph [0020] of this application recites that "The heat dissipation device 600 may be a fixed wavelength conversion element and is not a rotatable device of, for example, a color wheel or a phosphor wheel. In the present embodiment, the heat dissipation device 600 includes a thermoelectric cooling chip 610, a phosphor layer 620, an insulation substrate 630, a heat sink 640, and a direct current (DC) power source 650." Paragraph [0033] of this application recites that "so as to form a color image in no need of any driving part, for example, a color wheel or a phosphor wheel. Thereby, the issue of the reduced reliability caused by the use of the driving parts at the light source can be prevented in the projector 500 provided in the present embodiment, and the issue of loss of optical energy in gaps among the regions of different colors in the color wheel can be prevented as well." that is, the projector in claim 12 can operate without using a driving part (a movable part), such as a color wheel or a phosphor wheel. However, FIG. 6 of Motoya teaches a phosphor wheel (a movable part) (paragraph [0037] of Motoya reciting that "wavelength conversion member 10 according to Embodiment 1 is a so-called phosphor wheel", which is different from the structure of a phosphor layer, an insulation substrate, and a thermoelectric cooling chip in claim 12. Therefore, 
Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., non-moving/non-rotatable phosphor device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Motoya explicitly teaches light emitting device 701 being non-rotatable (Fig. 11 and 12; [0194]-[0228]) and light emitting device 701 being used in projectors such as shown in Fig. 6 and 7 ([0252]).
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882